Citation Nr: 1638369	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel












INTRODUCTION

The Veteran had active service from August 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his January 2013 VA Form 9, the Veteran requested a hearing before the Board at the RO.  A hearing was scheduled for July 23, 2014.  The Veteran notified the Board that he would not be able to attend the scheduled hearing and that he desired to reschedule his hearing.  The claim was remanded in September 2014 to afford the Veteran a Travel Board hearing. 

A Travel Board hearing was scheduled for July 19, 2016.  In a June 13, 2016 report of contact, the Veteran informed VA that he would not be able to attend the hearing and he inquired whether a video conference would be possible.  The report of contact noted that the Veteran's request would be referred to the video hearing coordinator.  However, no further action regarding a video conference hearing is documented.  In August 2016 VA sent the Veteran a letter to clarify whether he still desired to have a video conference hearing.  In a September 2016 response the Veteran confirmed that he still desired a video conference hearing prior to the adjudication of his appeal.  Accordingly, a remand is warranted to afford the Veteran a video conference hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing. Appropriate notification should be given to the Veteran and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




